DETAILED ACTION
Claims 1-2 and 4 were rejected in Office Action mailed on 12/22/2021.
Applicant filed a response, amended claim 1 on 02/04/2022.
Claims 1-13 are pending, of claims 3 and 5-13 are withdrawn.
Claims 1-2 and 4 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, is amended by Applicant on 02/04/2022, to recite “A catalyst composition for converting CO2 comprising: an inert gas, hydrogen and/or CO; and one or more compounds represented by Formula 1”. While the specification discloses the catalyst is activated with a reducing gas (specification, [0049], introducing the selected catalyst into a quartz reactor; injecting a reducing gas into the reactor and performing heat-treatment to activate the catalyst); in one embodiment of the present invention, the reducing gas is one among an inert gas, hydrogen, and CO (specification, [0050]); however, there is no support that a CO2 conversion catalyst composition comprising an inert gas, hydrogen and/or CO, as presently claimed.
Furthermore, Example 2 (specification, [0076]) discloses, “In the experiment, 1.5 g of the SFCO catalyst powder prepared in Example 1 was filled in a quartz reactor…while flowing 3.5 vol.% H2/N2 at 100 ml/min to remove the lattice oxygen in the catalyst to activate the catalyst.” (emphasis added). Therefore, Example 2 further supports the position that the catalyst composition is formed without comprising inert gas and/or hydrogen atmosphere.

Regarding dependent claims 2 and 4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is amended by Applicant on 02/04/2022, to recite a phrase “A catalyst composition for converting CO2 comprising: an inert gas, hydrogen and/or CO”. However, it is unclear how catalyst composition can comprise a gaseous material, such as an inert gas, hydrogen and/or CO. In light of Specification [0049] and [0050], the catalyst is activated with a reducing gas (specification, [0049]), introducing the selected catalyst into a quartz reactor; injecting a reducing gas into the reactor and performing heat-treatment to activate the catalyst); in one embodiment of the present invention, the reducing gas is one among an inert gas, hydrogen, and CO (specification, [0050]), the examiner interprets the phrase as a catalyst composition for converting CO2, being capable to be activated by an inert gas, hydrogen and/or CO. Clarification is requested.

Regarding dependent claims 2 and 4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abothu et al., Effect of hydrolysis rates on the morphology of sol-gel derived SrFeCo0.5Ox powder, Journal of Materials Science, 2004, 39, 707-709 (Abothu), with evidentiary support of Ma et al., Oxygen nonstoichiometry in mixed-conducting SrFeCo0.5Ox powder, Solid State Ionics, 1997, 100, 53-62 (Ma).
Regarding claims 1-2 and 4, Abothu discloses SrFeCo0.5Ox (Abothu, page 707, left column, 1st paragraph), and the average particle sizes estimated from the SEM images are about 300 nm (Abothu, page 708, right column, 2nd paragraph), wherein the SrFeCo0.5Ox of Abothu, as evidenced by Ma, given Ma discloses that the SrFeCo0.5Ox has a perovskite-like structure, and its chemical formula can be written as (CoO)1(SrFeO3)2 (Ma, page 57, right column, 1st paragraph), which corresponds to SrFeCo0.5O3.5.
Given that the SrFeCo0.5Ox of Abothu is substantially identical in the catalyst composition of the present invention, as set forth above, it is clear that the SrFeCo0.5Ox of Abothu would be capable to be activated by an inert gas, hydrogen and/or CO. Where the claimed and prior art products are identical or substantially identical in structure or composition, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

While there is no disclosure that the SrFeCo0.5Ox  is a catalyst for converting CO2 as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a catalyst for converting CO2, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.	

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma.
Regarding claims 1-2, Ma discloses that the SrFeCo0.5Ox has a perovskite-like structure, and its chemical formula can be written as (CoO)1(SrFeO3)2 (Ma, page 57, right column, 1st paragraph), which corresponds to SrFeCo0.5O3.5.
Given that the SrFeCo0.5Ox of Ma is substantially identical in the catalyst composition of the present invention, as set forth above, it is clear that the SrFeCo0.5Ox of Ma would be capable to be activated by an inert gas, hydrogen and/or CO. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

While there is no disclosure that the SrFeCo0.5Ox  is a catalyst for converting CO2 as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
2, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Abothu.
Regarding claim 4, Ma discloses SrFeCo0.5Ox powder was made by the solid state reaction method and particle size analysis showed that the powder had an average size of ≈ 7µm (Ma, page 55, section 3.1); and a great deal of interest in developing materials with high oxygen ionic conductivity has recently focused on perovskite and/or perovskite-related oxygen-deficient structures (Ma, page 54, left column, 2nd paragraph). Ma does not explicitly disclose “wherein the catalyst has a particle size of 0.7 µm or less”.
With respect to the difference, Abothu teaches the synthesis of SFC (i.e., SrFeCo0.5Ox) using the sol-gel process and alkoxide precursors and the effect of hydrolysis rates on the morphology of the as-prepared powders (page 707, left column, 2nd paragraph). Abothu specifically teaches the average particle sizes estimated from the SEM images are about 300 nm (Abothu, page 708, right column, 2nd paragraph). 
st and 2nd paragraphs); compared with the conventional solid-state reaction method, which requires the milling, grinding and prolonged calcination at high temperatures, the sol-gel processing possesses the advantages of low temperature calcinations, sub-micron particle size and a small degree of agglomeration of particles (Abothu, page 709, left column, 1st and 2nd paragraphs).
Abothu is analogous art as Abothu is drawn to a synthesis of SFC (i.e., SrFeCo0.5Ox).
In light of the motivation of using the sol-gel process as taught by Abothu, it therefore would be obvious to a person of ordinary skill in the art to use the sol-gel process, instead of the solid state reaction, to synthesize the SrFeCo0.5Ox of Ma, in order to obtain sub-micron sized ceramic powder with increased oxygen flux, high purity and homogeneity, and avoid prolonged calcination at high temperature, and thereby arrive at the claimed invention.

Response to Amendment
In response to the amended specification, the previous specification objection is withdrawn. However, the amended claim 1 necessitates a new set of 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections as set forth above.

Applicant primarily argues:
“See also Example 2 at paragraphs [0075] - [0077] of US ‘447. Thus, the "catalyst" is now defined as a catalyst composition have more than just a compound falling within the scope of Formula 1. Neither reference by Abouthu et al. or Ma et al. describe its compound(s) in a catalytic reaction, and the catalytic composition as now claimed.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, as set forth above in 35 U.S.C. 112(b) rejection, it is unclear how a catalyst composition can comprise a gaseous material, such as an inert gas, hydrogen and/or CO. In light of Specification [0049] and [0050], the catalyst is activated with a reducing gas (specification, [0049], introducing the selected catalyst into a quartz reactor; injecting a reducing gas into the reactor and performing heat-treatment to activate the catalyst); in one embodiment of the present invention, the reducing gas is one among an inert gas, hydrogen, and CO (specification, [0050]), the examiner interprets the phrase as a catalyst composition for converting CO2, capable to be activated by an inert gas, hydrogen and/or CO.
Secondly, as applicant taken noticed, “[0046] In the present invention, the CO2 conversion catalyst is characterized by the fact that it is activated in an inert gas and/or hydrogen atmosphere before the CO2 conversion” (emphasis added). The catalyst composition does not 
Example 2 (Specification, [0076]) discloses, 
“In the experiment, 1.5 g of the SFCO catalyst powder prepared in Example 1 was filled in a quartz reactor…while flowing 3.5 vol.% H2/N2 at 100 ml/min to remove the lattice oxygen in the catalyst to activate the catalyst.” (emphasis added).

Therefore, Example 2 further support the position that the catalyst composition is formed without comprising inert gas and/or hydrogen atmosphere.

Thirdly, as set forth on pages 5-7 in the office action mailed on 12/22/2021, while there is no disclosure that the SrFeCo0.5Ox of Abothu or the SrFeCo0.5Ox of Ma is a catalyst for converting CO2 as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a catalyst 2, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.	

Applicant further argues:
“Example 2 is the testing of the catalyst made in Example 1 (see paragraph [0081] of US '447), and as stated in paragraph [0084]: [0084] As described above, SFCO produced in the present invention shows an extremely high CO2 conversion rate and CO generation amount compared to NFO, and it is con- firmed to be suitable as a CO2 conversion catalyst that shows high structural stability. Such advantages are not mentioned in the cited references.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
While applicant points to Example 2 and paragraph [0084] to establish using the claimed invention of claim 4 to achieve advantageous properties, the data is unpersuasive to support the position for the following reasons.
The data is not commensurate in scope with the scope of the claim. For example, the data only uses a specific SFCO prepared in example 1 having specific particle size (i.e., 50-200 nm size are distributed on the surface of large particles of 500-700 nm size), while the present claim 4 broadly recites SFCO having SrFeCo1-xOy and having particles size of 0.7µm or less.
Further, the data does not provide using the upper and the lower ends of x, y in SFCO formula and of the particle size.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732

                                                                                                                                                             /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732